                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

GESTURE TECHNOLOGY               §
PARTNERS, LLC,                   §
                                 §
             Plaintiff           §
                                 §
     v.                          §   CASE NO. 2:21-cv-00040-JRG
                                 §   (Lead Case)
HUAWEI DEVICE CO., LTD.,         §
HUAWEI DEVICE USA, INC.,         §   JURY TRIAL DEMANDED
                                 §
             Defendants.
                                 §

GESTURE TECHNOLOGY               §
PARTNERS, LLC,                   §
                                 §
             Plaintiff           §
                                 §
     v.                          §   CASE NO. 2:21-cv-00041-JRG
                                 §   (Member Case)
SAMSUNG ELECTRONICS CO., LTD.    §
AND SAMSUNG ELECTRONICS          §   JURY TRIAL DEMANDED
AMERICA, INC.,                   §
                                 §
             Defendants.


 SAMSUNG DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S INFRINGEMENT
CONTENTIONS AND/OR COMPEL INFRINGEMENT CONTENTIONS COMPLYING
                WITH THE COURT’S PATENT RULES
                                              TABLE OF CONTENTS
                                                                                                                              Page


I.     INTRODUCTION ............................................................................................................. 1
II.    BACKGROUND ............................................................................................................... 2
III.   APPLICABLE LAW ......................................................................................................... 5
IV.    ARGUMENT ..................................................................................................................... 6
       A.        GTP’s AICs Should be Supplemented or Stricken under Patent Rule 3-1(c)
                 for Failure to Provide GTP’s Theory of Infringement as to Each Asserted
                 Feature As Used By the Accused Products............................................................ 6
                 1.         GTP’s AICs Fail to Provide Full and Fair Notice of GTP’s Theory
                            of Infringement for Each Accused Feature ................................................ 8
                 2.         GTP’s AICs Only Provide Adequate Notice for One Claim ..................... 9
                 3.         GTP’s AICs Fail to Identify the Claimed “Gesture” for Three of
                            the Asserted Patents ................................................................................. 10
                 4.         GTP’s AICs Make No Allegation as to Representativeness .................... 12
       B.        The Court Should Strike GTP’s AICs as to Products For Which GTP Has
                 Not Obtained Leave and as to Non-Samsung Features ....................................... 13
                 1.         Accused Products for which GTP has not obtained leave ....................... 13
                 2.         Non-Samsung Accused Features ............................................................. 14
       C.        GTP’s Failure to Comply with P.R. 3-1(c) Materially Prejudices Samsung ....... 14
V.     CONCLUSION ................................................................................................................ 15




                                                                -i-
                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Connectel, LLC v. Cisco Sys.,
   391 F. Supp. 2d 526 (E.D. Tex. 2005) ...............................................................................2, 5, 7

Rapid Completions LLC v. Baker Hughes Inc.,
   No. 6:15-CV-724, 2016 U.S. Dist. LEXIS 80327 (E.D. Tex. June 21, 2016) ...................2, 6, 9

Scorpcast, LLC v. Boutique Media,
   No. 20-cv-00193-JRG-RSP, Dkt. No. 152, slip op. (E.D. Tex. Mar. 26, 2021) ........................6

UltimatePointer, LLC v. Nintendo Co.,
    No. 6:11-CV-496, 2013 U.S. Dist. LEXIS 200122 (E.D. Tex. May 28, 2013) ...................5, 10

Uniloc 2017 v. Google,
   No. 2:18-cv-00491-JRG-RSP (E.D. Tex. Mar. 27, 2020) .......................................................13

Other Authorities

Fed. R. Civ. P. 12(b)(6)....................................................................................................................3

Patent Rule 3-1.............................................................................................................................5, 7

Patent Rule 3-1(b) ............................................................................................................................5

Patent Rule 3-1(c) .................................................................................................................. passim

Patent Rule 3-6(b) ..........................................................................................................................14




                                                                     -ii-
I.     INTRODUCTION

       Defendants Samsung Electronics Co. Ltd. and Samsung Electronics America, Inc.

(collectively, “Samsung”) respectfully request the Court to order Plaintiff Gesture Technology

Partners, LLC (“GTP”) to comply immediately with Patent Rule 3-1(c) by providing a chart

“identifying specifically where each element of each asserted claim is found within each Accused

Instrumentality”—i.e., how each Accused Instrumentality allegedly satisfies each element of each

asserted claim—sufficient to give Samsung full and fair notice of GTP’s theory of infringement

for each Accused Instrumentality.

       The four Asserted Patents relate generally to the use of one or more cameras and separate

sensors to assist users in interacting with their mobile devices. GTP’s Amended Infringement

Contentions (“AICs”) identify 33 Accused Products (various Samsung smartphones and tablets)

as allegedly infringing by using one or more of 18 Accused Features. GTP’s AICs fail to provide

a chart identifying specifically where each element of each Asserted Claim is found within “each

Accused Instrumentality”—i.e., each Accused Feature as used by the Accused Products—as

required by Patent Rule 3-1(c).

       For example, GTP’s AICs allege that Iris Scan Unlock (which utilizes a scan of a user’s

iris to determine whether to unlock a phone), Bixby Vision (which provides a user information

about objects around them, such as restaurant recommendations), and QR Codes (barcodes that

can be only be decoded by QR scanners) are features of the Accused Products that infringe all four

Asserted Patents. Each of these Accused Features is unique, with its own individual functions and

operation; Iris Scan identifies a portion of the user’s eye, Bixby Vision identifies objects around

the user such as restaurants, and QR Codes identifies and decodes a barcode. Despite their widely

varied functions, GTP’s AICs provide no information describing these features, no description of

the allegedly infringing operation of these features, and, most crucially, no infringement analysis


                                                -1-
whatsoever for these features. GTP’s AICs are similarly deficient for almost all of the 18 Accused

Features.

       GTP’s failure to provide sufficient information regarding its theory of infringement for

each Accused Feature as used by the Accused Products significantly hampers Samsung’s ability

to identify and provide discovery and to prepare its defenses in this case. These deficiencies are

particularly acute as to three of the four Asserted Patents, whose Asserted Claims explicitly require

a “gesture” to be performed. GTP accuses all 18 Accused Features, including the three exemplary

features discussed above, of infringing the “gesture” claims. After diligent investigation, however,

Samsung is unable to discern how a human eye, a restaurant, or a barcode—let alone each of the

18 Accused Features—can perform a “gesture” sufficient to satisfy these claims. Samsung has

requested clarification from GTP for months, in letters, emails, and meet and confer discussions,

as to how the Accused Features allegedly infringe or what alleged “gesture” each Accused Feature

performs. GTP’s AICs fail to resolve or even address these serious deficiencies. Accordingly,

GTP’s AICs are inadequate under Patent Rule 3-1(c) and should be supplemented or stricken. See

Connectel, LLC v. Cisco Sys., 391 F. Supp. 2d 526, 527–28 (E.D. Tex. 2005); Rapid Completions

LLC v. Baker Hughes Inc., No. 6:15-CV-724, 2016 U.S. Dist. LEXIS 80327, at *21 (E.D. Tex.

June 21, 2016).

II.    BACKGROUND

       The Accused Products are Samsung smartphones and tablets that use one or more cameras

and separate sensors to assist users in interacting with their mobile devices. GTP filed five nearly

identical Complaints against various Defendants, each alleging infringement of the same Asserted

Patents—U.S. Patent Nos. 8,194,924 (“’924 Patent”); 7,933,431 (“’431 Patent”); 8,553,079 (“’079

Patent”); and 8,878,949 (“’949 Patent”). GTP filed two of the cases in the Eastern District of




                                                -2-
Texas, against Huawei and Samsung, which have been consolidated. See Dkt. No. 14. GTP filed

the other three cases in the Western District of Texas.

       On April 23, 2021, Samsung sent GTP an email identifying various deficiencies in GTP’s

Complaint regarding its direct, indirect, and willful infringement claims, and proposing an agreed

extension of Samsung’s responsive pleading deadline until after service of GTP’s Preliminary

Infringement Contentions (“PICs”). GTP declined that proposal. See Dkt. No. 23 at 5 n. 4. On

April 27, Samsung filed a motion to dismiss pursuant to Rule 12(b)(6). Dkt. No. 23. On April 28,

GTP served PICs identifying 41 Accused Products using 24 Accused Features.

       On May 7, 2021, Samsung sent GTP a letter identifying deficiencies in GTP’s PICs, and

requesting a meet and confer to potentially avoid the need for motion practice.1 The May 7 letter

notified GTP that (among other issues) each Accused Feature is different and that the PICs do not

provide detail on how each Accused Feature allegedly infringes the claim elements of the Asserted

Patents. GTP did not respond. One week later, on May 14, Samsung followed up with GTP by

email to reiterate Samsung’s request for a meet and confer. GTP responded and the parties agreed

to meet and confer on May 19.

       On May 19, 2021, Samsung sent GTP a second letter identifying further deficiencies in

GTP’s PICs for discussion during the scheduled meet and confer; for example, several of the 24

Accused Features are not available on any Samsung devices, but only on devices produced by

other manufacturers.2 Later that day, the parties met and conferred and GTP requested more time

to review Samsung’s two letters. GTP sent a letter response on May 25 disagreeing that its PICs

were deficient, and the parties had a further meet and confer on May 26.3



1
  Attached as Exhibit 1 is a true and correct copy of the May 7, 2021 letter.
2
  Attached as Exhibit 2 is a true and correct copy of the May 19, 2021 letter.
3
  Attached as Exhibit 3 is a true and correct copy of the May 25, 2021 letter.


                                                -3-
       On May 28, 2021, GTP reiterated its position from the May 26 meet and confer that its

PICs complied with the Court’s local rules but confirmed it would serve Amended Infringement

Contentions (“AICs”) by June 4.4 In an email the same day, Samsung agreed to wait for the AICs

before considering motion practice. Samsung also notified GTP that 11 of the Accused Products

are not, and never have been, sold in the United States and requested that GTP withdraw those

products from the list of Asserted Products.5

       GTP did not serve its AICs on June 4, 2021. On June 8, after Samsung followed up with

GTP about the delay, GTP explained that counsel had an unexpected family medical issue and that

GTP would serve the AICs by June 11. Naturally, Samsung accepted this explanation.6

       GTP did not serve its AICs on June 11, 2021. On June 16, after Samsung again followed

up with GTP about the delay, GTP served its AICs.7 GTP’s AICs identify 33 Accused Products

using 18 Accused Features, withdrawing 10 Accused Products and 6 Accused Features from its

PICs, and adding 2 Accused Products that were not in its PICs. While the AICs addressed some

of the concerns Samsung raised regarding GTP’s PICs, the fundamental deficiencies of the PICs

remain unaddressed in the AICs—GTP still fails to set forth its theory of infringement as to each

Accused Feature as used by the Accused Products.

       On June 21, 2021, Samsung sent GTP a third letter identifying again the still-unresolved

deficiencies in GTP’s AICs and requesting that GTP further amend its contentions to address them

or, if GTP is unwilling to do so, confirm the parties are at an impasse.8 The letter requested that




4
  Attached as Exhibit 4 is a true and correct copy of the May 28, 2021 email correspondence.
5
  Id.
6
  Attached as Exhibit 5 is a true and correct copy of the June 8, 2021 email correspondence.
7
  Attached as Exhibit 6 is a true and correct copy of GTP’s AICs served on June 16, 2021. Attached
as Exhibit 7 is a true and correct copy of the June 16, 2021 email correspondence.
8
  Attached as Exhibit 8 is a true and correct copy of the June 21, 2021 letter.


                                                -4-
GTP respond by June 23. GTP did not do so. On June 25, Samsung’s counsel followed up on the

June 21 letter leaving voice messages for GTP’s lead counsel and another of GTP’s counsel

requesting a commitment to resolve the matters raised in this motion by June 28.

          On June 28, 2021, GTP sent a letter response disagreeing that its AICs are deficient, making

clear that GTP opposes the relief requested by this motion, and confirming that the parties are at

an impasse.9 Samsung’s repeated good faith efforts to resolve the matters raised in this motion

have been unsuccessful, and GTP has not budged on its position as to these matters. Accordingly,

Samsung files this Motion to Compel and/or Strike as to GTP’s AICs.

III.      APPLICABLE LAW

          “The Patent Rules demonstrate high expectations as to plaintiffs’ preparedness before

bringing suit, requiring plaintiffs to disclose their preliminary infringement contentions before

discovery has even begun.” Connectel, 391 F. Supp. 2d at 527. Patent Rule 3-1(c) requires “[a]

chart identifying specifically where each element of each asserted claim is found within each

Accused Instrumentality.” P.R. 3-1(c) (emphasis added). Accused Instrumentalities include “each

accused apparatus, product, device, process, method, act, or other instrumentality.” P.R. 3-1(b)

(emphasis added). Infringement contentions “providing vague, conclusory language or simply

mimicking the language of the claims when identifying infringement fail to comply with Patent

Rule 3–1” and “the Court has never condoned lower standards.” Connectel, 391 F. Supp. 2d at

527–28. This Court has held that “broad conclusory allegations that the products are similar do

not allow Plaintiffs to circumvent the Local Rules. Plaintiff must provide an explanation of the

technical and functional identity of the products represented.” UltimatePointer, LLC v. Nintendo

Co., No. 6:11-CV-496, 2013 U.S. Dist. LEXIS 200122, at *14–16 (E.D. Tex. May 28, 2013); see



9
    Attached as Exhibit 9 is a true and correct copy of the June 28, 2021 letter.


                                                   -5-
also Scorpcast, LLC v. Boutique Media, No. 20-cv-00193-JRG-RSP, Dkt. No. 152, slip op. at 2

(E.D. Tex. Mar. 26, 2021).

IV.    ARGUMENT

       A.      GTP’s AICs Should be Supplemented or Stricken under Patent Rule 3-1(c)
               for Failure to Provide GTP’s Theory of Infringement as to Each Asserted
               Feature As Used By the Accused Products

       GTP’s AICs fail to provide full and fair notice to Samsung of GTP’s theory of infringement

for each Asserted Feature as used by the Accused Products, by failing to describe how each feature

allegedly satisfies the claim elements of the Asserted Patents. P.R. 3-1(c). In its Complaint, its

PICs, and its AICs, GTP purports to identify a disparate collection of Accused Features10 which,

when used by the Accused Products, allegedly infringe. Yet GTP describes the Accused Features

in such vague terms, all but a few without any documentary support, and without any infringement

analysis whatsoever, that it is impossible for Samsung to know how GTP alleges each Accused

Feature meets the claims of the Asserted Patents. Patent Rule 3-1(c) requires more.

       Patent Rule 3-1(c) dictates that GTP must provide specificity as to exactly what features or

operation of the Accused Products (which have hundreds of user features) are alleged to meet the

limitations of the Asserted Claims and how they are alleged to meet those limitations. See Rapid

Completions LLC, 2016 U.S. Dist. LEXIS 80327 at *21 (“It is not a defendant’s job to assume

how a plaintiff believes each claim element is met or to assume how a plaintiff alleges the Accused

Instrumentality infringes. [Plaintiff’s] inclusion of screenshots of block quotes, diagrams from



10
  Under the heading, “Examples of Samsung’s Marketing of the Accused Features,” GTP states:
“The Accused Products have features including, but not limited to, at least the following: Gesture
Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking
Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After Sense (e.g., QR
Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.” Dkt. No. 1 ¶ 24.


                                                -6-
Defendants’ documents, and links to video clips made by defendants are similarly deficient in

providing notice to defendants as to what [plaintiff’s] theories of infringement are and how

[plaintiff] alleges each of the Accused Instrumentalities meets each claim element.”) (emphasis

added). GTP’s mere vague descriptions regarding general camera operations or image processing

techniques are insufficient under Patent Rule 3-1(c) and have significantly hampered Samsung’s

ability to identify and provide discovery and prepare its defenses. “PICs providing vague,

conclusory language or simply mimicking the language of the claims when identifying

infringement fail to comply with Patent Rule 3-1.” Connectel, 391 F. Supp. 2d at 527–28 (holding

the local rules require PICs to be “more than a perfunctory submission. . . . Plaintiffs are expected

to rigorously analyze all publicly available information before bringing suit and must explain with

great detail their theories of infringement”).

       GTP attempts to excuse its failure to provide sufficient notice of its theory of infringement

by claiming it has not labeled anything as an “Accused Feature” in its PICs/AICs and that “the

features are merely examples.” Ex. 9 at 1. That argument misses the mark. GTP’s Complaint

lists all 24 Accused Features under the heading “Examples of Samsung’s Marketing of the

Accused Features.” Dkt. No. 1 ¶ 25 (emphasis added). Further, GTP’s Complaint also accuses

Samsung of infringing the ’924 Patent by “advising or directing end users and other third-parties

to use the Accused Features in the Accused Products in an infringing manner.” Dkt. No. 1 ¶ 46

(emphasis added). GTP PICs re-use the 24 Accused Features and, after negotiated withdrawal of

six Accused Features, its AICs re-use the remaining 18 Accused Features. GTP’s argument that

it does not allege infringement by the Accused Features as used by the Accused Products conflicts

with the evidence. Moreover, if GTP’s infringement allegations were not specific to the Accused




                                                 -7-
Features, its infringement contentions as to the Accused Products would be even more deficient,

providing even less notice of its theory of infringement.

               1.      GTP’s AICs Fail to Provide Full and Fair Notice of GTP’s Theory of
                       Infringement for Each Accused Feature

       GTP’s AICs merely mimic the claim language, and for 24 of the Asserted Claims the AICs

list all 18 Accused Features without providing any documentation or explanation as to how each

Accused Feature allegedly infringes.11 With one exception, the only documentation GTP provides

regarding the Accused Features, for any of the Asserted Claims, is the same three website links,

without specifying which feature(s) the links relate to or how the links show each Accused Feature

allegedly infringes. See Ex. 6, Ex. A at 2; Ex. B at 4; Ex. C at 1; Ex. D at 2. Specifically, the first

link relates to “Use of Facial recognition security on your Galaxy Phone.”12 The second and third

links do not identify any of the Accused Features by name. The second link states that “Air

Gestures let you control your mobile device,”13 but “Air Gestures” is not one of the 18 Accused

Features. The third link describes “[h]ow to use Palm Gesture to take [a] Selfie,”14 but neither the

AICs nor the link identifies which of the 18 Accused Features to which the “Air Gesture” or “Palm

Gesture” allegedly relate so as to meet the claim limitations. Even assuming that the first link

relates to the Face Recognition (face unlock) Accused Feature, and the “Air Gesture” and “Palm

Gesture” identified in the second and third links, respectively, relate to the Gesture Detection

Accused Feature (which GTP does not make clear), the AICs still fail to provide any


11
   GTP alleges that all 18 Accused Features as used by the Accused Products infringe Claims 1[d],
6, and 9 of the ’924 Patent; Claims 3, 7[b], 9, 14[c], 14[d], 15-18, and 21 of the ’431 Patent; Claims
1[c], 1[d], 8[b], 8[c], 13[c], and 13[d] of the ’949 Patent; Claims 1[c], 8, 11[b], 11[c], and 21[a] of
the ’079 Patent. See Ex. 6.
12
   https://www.samsung.com/us/support/answer/ANS00062630/
13
   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physi
cal-gestures-instead-of-just-touch-or-voice/
14
    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
on-samsung-mobile-device/


                                                 -8-
documentation or explanation for the other 16 Accused Features, much less GTP’s theory of

infringement as to each Accused Feature as used by the Accused Products.

       For example, GTP provides no documentation and no theory of infringement as to how the

Iris Scan Unlock, Bixby Vision, or QR Codes Accused Features meet any of the limitations of the

Asserted Claims. None of these three features use or include Facial Recognition (face unlock),

“Air Gesture,” or “Palm Gesture.” None of the three weblinks identifies Iris Scan Unlock, Bixby

Vision, or QR Codes by name. GTP’s AICs are similarly deficient for almost all of the other

Accused Features. GTP’s continued failure to provide documentation or explanation sufficient to

provide notice to Samsung of GTP’s theory of infringement for each Accused Feature violates

Patent Rule 3-1(c). See Rapid Completions LLC, 2016 U.S. Dist. LEXIS 80327, at *21.15 Further

with respect to the asserted method claims, GTP’s AICs fail to identify how the Accused Features

“when used allegedly result in the practice of the claimed method or process” as required by Patent

Rule 3-1(c).

               2.     GTP’s AICs Only Provide Adequate Notice for One Claim

       The only exception to these over-arching deficiencies is a single Asserted Claim for which

GTP (1) specifically identifies one Accused Feature, (2) provides sufficient detail to put Samsung

on notice of GTP’s theory of infringement, and (3) provides a link to Samsung’s website that

details how that Accused Feature functions in an allegedly infringing manner as to that Asserted

Claim. Specifically, dependent Claim 22 of the ’431 Patent recites “[a] method according to claim

21, wherein a virtual image on said display is moved or changed.” ’431 Patent at Claim 22. GTP’s

AICs for Claim 22 specifically identify one Accused Feature (AR Emoji), provide sufficient detail


15
  The AICs cover pleading likewise fails to provide any notice regarding GTP’s infringement
theories for the Accused Features. The cover pleading provides a collection of website links for
device specifications, teardown reports, and Wikipedia entries, none of which are specific to or
include descriptions of the Accused Features.


                                                -9-
to put Samsung on notice of GTP’s theory of infringement (“[T]he Accused Products control a

display a [sic] virtual image include, but not limited to: AR Emoji”), and provide a link 16 to

Samsung’s website that details an allegedly infringing use of the Accused Feature (customizing an

AR Emoji as “a virtual image wherein the display is changed”). See Ex. 6, Ex. B at 19. For this

claim alone, GTP does not indiscriminately list all Accused Features, but rather provides

documentation that names the specific feature, and provides sufficient detail to inform Samsung

of GTP’s theory of infringement. For all other Asserted Claims, even where GTP only accuses a

subset of the 18 Accused Features, GTP merely reuses one of the same three weblinks discussed

above. This fails to provide requisite notice of GTP’s theories of infringement as to each Accused

Feature.

         The fact that GTP provided a requisite level of detail for one Accused Feature for one

Asserted Claim highlights how lacking the AICs are with respect to each Accused Feature and

each Asserted Claim. “[T]he breadth of the accused products does not excuse Plaintiff from the

duty of providing infringement contentions that are reasonably precise and detailed to provide

defendants with adequate notice of the plaintiff's theories of infringement.” UltimatePointer, 2013

U.S. Dist. LEXIS 200122, at *15–16 (holding that plaintiff must supplement its infringement

contentions to include a description of how each accused instrumentality meets each claim

limitation). GTP’s AICs fall well short of Patent Rule 3-1(c)’s requirements, and should be

supplemented or stricken accordingly.

                3.     GTP’s AICs Fail to Identify the Claimed “Gesture” for Three of the
                       Asserted Patents

         GTP’s failure to identify its theory of infringement for each Accused Feature as used by

the Accused Products is particularly acute as to the Asserted Claims that require a “gesture” to be


16
     https://www.samsung.com/au/support/mobile-devices/how-to-use-ar-emoji/


                                               -10-
performed. Three of the four Asserted Patents include claims explicitly reciting such a “gesture.”17

Yet, GTP’s AICs simply aver that the claims are met by “gestures associated with” each of the 18

Accused Features, without identifying a single purported gesture for any, let alone each, Accused

Feature. The AICs thus fail to explain in any way how each of the Accused Features as used by

the Accused Products allegedly satisfies the “gesture” claim limitations:

                  Patent Claim                                          Evidence18
 [’949 Claim 1[c]]: determine a gesture has          ...
 been performed in the electro-optical sensor        The gestures that can be determined by the
 field of view based on the electro-optical sensor   Accused Products include, but are not limited to
 output, and                                         gestures associated with: [Listing all 18
                                                     Accused Features]

                                                     See, e.g., [3 web links]
 [’079 Patent Claim 1[c]]: determining, using        ...
 the camera, the gesture performed in the work       The gestures performed in the work volume
 volume and illuminated by the light source.         and illuminated by the light source that can be
                                                     determined by the Accused Products include
                                                     those associated with, but not limited to,
                                                     gestures associated with: [Listing all 18
                                                     Accused Features]

                                                     See, e.g., [3 web links]
 [’924 Patent Claim] 6. The handheld device of       ...
 claim 1 wherein the computer is operable to         The gestures that can be determined by at least
 determine a gesture based on at least one of the    the output of either the first camera or the
 first camera output and the second camera           second camera in the Accused Products include
 output.                                             gestures associated with, but not limited to,
                                                     gestures associated with: [Listing all 18
                                                     Accused Features]

                                                     See, e.g., [3 web links]

       As these excerpts demonstrate, the AICs do not identify a single gesture by name; rather,

for each patent the AICs merely list all Accused Features and provide the same three website links

discussed above, without any further explanation. The first link, detailing facial recognition, does



17
   A “gesture” is recited in Claims 1, 4, 5, 11, 18–21, 24, and 25 of the ’079 Patent; Claims 1–3,
8–10, and 13–15 of the ’949 Patent; and Claims 6 and 9 of the ’924 Patent.
18
   See Ex. 6.


                                                 -11-
not include any information regarding a “gesture.”19 The second and third links relate to gestures,

but do not identify which of the listed Accused Features utilize those gestures or, crucially, how

they allegedly use those gestures. Even assuming “Air Gesture” and/or “Palm Gesture” relate to

the Gesture Detection Accused Feature and GTP alleges (without stating so) that they constitute

the claimed “gesture” for that Accused Feature, the AICs still fail to identify a single alleged

gesture for any of the other Accused Features.

         For example, none of GTP’s links identifies any “gesture” for the Iris Scan Unlock, Bixby

Vision, or QR Codes Accused Features, and the AICs do not identify how these Accused Features

allegedly involve any gesture so as to infringe. After a diligent investigation, Samsung is unable

to discern how a human eye, a restaurant in the world, or a barcode—let alone each of the 18

Accused Features—can perform a “gesture” sufficient to satisfy the Asserted Claims. Samsung

has sought clarification from GTP for months, in letters, emails, and meet and confer discussions,

as to how the Accused Features allegedly infringe or what alleged “gesture” each Accused Feature

performs. GTP’s AICs fail to resolve or even address these serious deficiencies.

         Accordingly, the Court should compel GTP to provide AICs that comply with Patent Rule

3-1(c) by identifying at least one “gesture” for each Accused Feature, or strike all allegations in

the AICs as to the Asserted Claims of the ’949, ’079, and ’924 Patents that require a “gesture” to

be performed.

                4.     GTP’s AICs Make No Allegation as to Representativeness

         Each Accused Feature is unique, with its own individual functions and operations. As

previously discussed, Iris Scan Unlock, which utilizes a scan of a user’s iris to determine whether

to unlock a Samsung phone, is entirely different from Bixby Vision, which allows users to secure



19
     https://www.samsung.com/us/support/answer/ANS00062630/


                                                 -12-
information about an object by focusing the phone’s camera on it. GTP’s AICs do not allege that

any Accused Feature is representative of any others (and could not, given the marked differences

between the Accused Features), such that its bare-bone allegations relating to a small handful of

the Accused Features bears no relevance to the many other features for which GTP provides no

infringement analysis whatsoever. This Court’s reasoning in Uniloc 2017 v. Google —striking

uncharted products from the infringement contentions—is instructive:

               The patent local rules require that the accused products be charted.
               There is some leeway for use of representative products, but there is
               a requirement that the Plaintiff not simply identify the other
               uncharted products. The Plaintiff must also use some reasonable
               diligence to use the publicly available information to explain how
               the infringement theory that is charted would apply to uncharted
               products. In this case, the Court does not find that there has been
               any effort to accomplish that to demonstrate that the charted
               products are reasonably similar through the use of publicly available
               information to show a basis for the same theory to be applied. It is
               therefore ORDERED that the uncharted products are hereby
               stricken from Uniloc’s infringement contentions and that those
               uncharted products are no longer at issue in the case.

Uniloc 2017 v. Google, No. 2:18-cv-00491-JRG-RSP (E.D. Tex. Mar. 27, 2020) (emphasis added).

In Uniloc, plaintiff failed to provide any infringement analysis for accused products using readily

available public information. Analogously here, GTP has failed to use reasonable diligence to

locate and provide publicly available information to help explain its theory of infringement for

each of the Accused Features as used by the Accused Products.

       B.      The Court Should Strike GTP’s AICs as to Products For Which GTP Has
               Not Obtained Leave and as to Non-Samsung Features

               1.     Accused Products for Which GTP has not Obtained Leave

       GTP’s AICs improperly (and without notice to Samsung) purport to add two previously

unaccused products, the Galaxy S5 and the Galaxy Tab A 8.0. The local rules, however, require

that “supplementation of any Infringement Contentions . . . may be made only by order of the



                                               -13-
Court, which shall be entered only upon a showing of good cause.” P.R. 3-6(b). As GTP has not

obtained (nor even sought) leave of Court and no exceptions to that requirement apply, GTP’s

purported addition of these products is improper and it should be stricken.

                 2.     Non-Samsung Accused Features

         To the best of Samsung’s knowledge, the Live Masks Track/Apply Accused Feature is not

a Samsung feature but rather a Facebook feature. “Facebook (FB) is . . . adding ‘Live Masks,’

Snapchat-like lenses that allow users to use special effects during broadcasts.”20 Both GTP’s PICs

and AICs fail to provide any documentation for this feature. Notably, GTP withdrew infringement

allegations for the Motion Sense and Smile Shutter Accused Features because they were features

of Google and Sony products, respectively, not Samsung products. Similarly, GTP’s allegations

with respect to the Live Masks Track/Apply Accused Feature should be stricken. Alternatively,

GTP should be ordered to supplement its AICs sufficient to provide full and fair notice of its theory

of infringement as to this non-Samsung feature (i.e., why GTP believes in good faith that Samsung

has any infringement liability with respect to this non-Samsung feature).

         C.      GTP’s Failure to Comply with P.R. 3-1(c) Materially Prejudices Samsung

         GTP’s failure to provide sufficient information regarding its theory of infringement for

each Accused Feature as used by the Accused Products significantly hampers Samsung’s ability

to identify and provide discovery and to prepare its defenses in this case. Samsung has been and

continues to be materially prejudiced by GTP’s failure to comply with the local rules by having to

take positions regarding claim construction, invalidity, and patent ineligibility without full and fair

notice of GTP’s infringement allegations. Although Samsung has been diligent in complying with

the Court’s Docket Control Order, GTP’s failures as detailed herein may necessitate amendment



20
     https://fortune.com/2016/10/27/facebook-live-masks/


                                                 -14-
and/or supplementation of Samsung’s positions on such issues, based on any further information

GTP provides. Samsung is mindful of the Court’s requirements in that regard.

V.     CONCLUSION

       For the foregoing reasons, Samsung respectfully requests that the Court compel GTP to

supplement its AICs to comply with Patent Rule 3-1(c), by providing reasonable notice of GTP’s

theory of infringement for each Accused Feature as used by the Accused Products, or strike all

allegations that do not so comply. Samsung further respectfully requests that the Court strike all

allegations as to newly-added Samsung products for which GTP has not obtained the requisite

leave of Court and non-Samsung Accused Features.




                                              -15-
DATED: June 29, 2021   Respectfully submitted,

                       By: /s/ Christopher W. Kennerly
                       Christopher W. Kennerly (TX Bar No. 00795077)
                       chriskennerly@paulhastings.com
                       Radhesh Devendran (pro hac vice)
                       radheshdevendran@paulhastings.com
                       PAUL HASTINGS LLP
                       1117 S. California Avenue
                       Palo Alto, CA 94304
                       Telephone: (650) 320-1800
                       Facsimile: (650) 320-1900

                       Allan M. Soobert
                       allansoobert@paulhastings.com
                       PAUL HASTINGS LLP
                       2050 M Street NW
                       Washington, D.C. 20036
                       Telephone: 202-551-1700
                       Facsimile: 202-551-1705

                       Elizabeth L. Brann
                       elizabethbrann@paulhastings.com
                       PAUL HASTINGS LLP
                       4747 Executive Drive, 12th Floor
                       San Diego, CA 92121
                       Telephone: (858) 458-3000
                       Facsimile: (858) 458-3005

                       Robert Laurenzi
                       robertlaurenzi@paulhastings.com
                       PAUL HASTINGS LLP
                       200 Park Avenue
                       New York, NY 10166
                       Telephone: (212) 318-6000
                       Facsimile: (212) 319-4090

                       Melissa R. Smith (TX Bar No. 24001351)
                       GILLAM & SMITH, LLP
                       303 S. Washington Ave.
                       Marshall, TX 75670
                       Telephone: (903) 934-8450
                       Facsimile: (903) 934-9257
                       melissa@gillamsmithlaw.com

                       Attorneys for Defendants Samsung Electronics
                       Co., Ltd and Samsung Electronics America, Inc.


                       -16-
                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rules CV-7(h) and (i), Defendants sent a letter to Plaintiff on May 7,

2021 regarding various deficiencies of Plaintiff’s Preliminary Infringement Contentions (“PICs”),

including the matters raised in this motion. Defendants met and conferred with Plaintiff on May

19, Plaintiff sent a responsive letter to Defendants on May 25 disagreeing with Defendants that the

PICs were deficient, and the parties again met and conferred on May 26. Defendants’ good faith

attempts to resolve the deficiencies of the PICs were unsuccessful as to the matters raised in this

motion.

       In the May 26, 2021 meet and confer, however, Plaintiff committed to serving Amended

Infringement Contentions (“AICs”) by June 4 and reiterated this commitment in an email on May

28. Also on May 28, Defendants responded to Plaintiff’s email, identifying 11 Accused Products

not sold in the United States and requesting that Plaintiff withdraw those products. After Plaintiff

did not serve its AICs on June 4, Defendants sent follow-up emails to Plaintiff on June 8 and June

16 requesting the AICs. Plaintiff thereafter served its AICs on June 16; however, the AICs did not

include amendments that resolved (or addressed) the matters raised in this motion.

       Defendants sent a letter to Plaintiff on June 21, 2021 regarding still-unresolved deficiencies

of Plaintiff’s AICs, including the matters raised in this motion. The June 21 letter requested a meet

and confer on or before June 23. Plaintiff did not respond. On June 25, Defendants’ counsel left

voice messages for Plaintiff’s lead counsel Fred Williams and Plaintiff’s counsel Todd Landis,

following up on the June 21 letter and requesting a commitment to resolve the matters raised in

this motion by June 28. On June 28, Plaintiff sent a responsive letter disagreeing with Defendants

that the AICs are deficient, making clear that GTP opposes the relief requested by this motion, and

confirming the parties are at an impasse.




                                                -17-
       Accordingly, Defendants’ repeated good faith efforts to resolve the matters raised in this

motion, beginning no later than Defendants’ May 7, 2021 letter and continuing to this day, have

been unsuccessful. Plaintiff opposes the relief requested by this motion, the parties are at an

impasse with respect to the matters raised in this motion, and these matters are now ripe for the

Court’s determination.

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on June 29, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly




                                              -18-
